Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Examiner Amendment	
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

AMENDMENTS TO THE CLAIMS 

20.	(Currently amended) The system of claim [[19]] 11, wherein, when all helper cells of the power savings group are in an active state, the first helper cell to deactivate is a helper cell that contributes the most to the spectral efficiency of the reference cell of all the helper cells of the power savings group, and wherein, when all helper cells of the power savings group are in an inactive state, the first helper cell to activate is a helper cell that contributes the least to the spectral efficiency of the reference cell of all the helper cells of the power savings group.


Claims 1-4, 6-9, 11-14, 16-18, 20 are allowed.  

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is (571) 270-

/SULAIMAN NOORISTANY/Primary Examiner, Art Unit 2415